DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 10/15/2019.  Claim 1 is currently amended. Claims 2-22 are new. Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.2.	Claim 13 recites the limitation "at the computing system" in the first clause.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
.

4.1.	Claims 1-22 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-22 are to a statutory category. For example, independent claim 1 and similarly independent claim 13, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for improving depression state determination for an individual, the method comprising
CLAIM 1:
at a computing system, receiving a log of use dataset for a mobile communication device associated with communication behavior of the individual during a time period;

at the computing system, receiving a survey dataset comprising responses to at least one of a set of depression-assessment surveys, associated with a set of time points of the time period;

selecting a patient subgroup for the individual based on the log of use dataset;

at the computing system, generating a predictive model based on the patient subgroup, the survey dataset, and a passive dataset, wherein the passive dataset is derived from the log of use dataset;

based on an output of the predictive model, generating a depression-risk state of the individual associated with at least a portion of the time period; and

upon detection that a parameter of the depression-risk state satisfies a threshold condition, automatically initiating provision of a therapeutic intervention for improving a health outcome of the individual.

CLAIM 13:
at the computing system, receiving a supplementary dataset to a sensor of a mobile communication device, the supplementary dataset characterizing activity of the individual during a time period;

at the computing system, receiving a survey dataset associated with a set of time points of the time period;

selecting a patient subgroup for the individual based on the supplementary dataset; 

at the computing system, generating a predictive model of at least one of a depression-risk state of the individual and an anxiety-risk state of the individual, wherein each of the depression-risk state and anxiety-risk state is associated with at least a portion of the time period; and

by way of at least one of the computing system and the mobile communication device, automatically initiating provision of a therapeutic intervention for improving a health outcome of the individual, upon detection that a set of parameters outputted from the predictive model satisfies a threshold condition.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-22 recite an abstract idea.  More specifically, independent claim 1, and similarly independent claim 13, includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claim 13, recite “selecting a patient subgroup for the individual based on the supplementary dataset,” “generating a predictive model,“ “generating a depression-risk state,” and “initiating provision of a therapeutic intervention,” which can be a mental process because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment. Claim
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system or mobile device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.1.	Claims 1 and 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Almosni et al. (US 2013/0297536), in view of Hains et al. (US 2010/0082367), and in view of Grichnik (US 2007/0094048).

CLAIM 1
Almosni teaches a method for improving depression state determination for an individual (Almosni: abstract), the method comprising:
at a computing system, receiving a log of use dataset for a mobile communication device associated with communication behavior of the individual during a time period (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. Hotmail, Gmail), social network activity (e.g. Facebook, Linkedln), other kinds of web activity-such as blogging and recreational activity-such recreational activity may include any form of web browsing audio/video consumption such as YouTube, Netflix, Pandora, iTunes and similar new applications as they appear, 
at the computing system, receiving a survey dataset comprising responses to at least one of a set of depression-assessment surveys, associated with a set of time points of the time period (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5); 
a patient subgroup for the individual based on the log of use dataset (Almosni: abstract; ¶¶ [0019]; Table III & IV; FIGS. 1-5);
at the computing system, generating a [algorithm] based on the patient, the survey dataset, and a passive dataset, wherein the passive dataset is derived from the log of use dataset (Almosni: abstract; ¶¶ [0033] “algorithms and system management services reside in the same place, such as machine learning, pattern recognition, artificial neural networks and predictive analysis, in order to track irregularities and generate deterioration predictions 242”, [0077]-[0080]; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation.);
based on an output of the [algorithm] model, generating a depression-risk state of the individual associated with at least a portion of the time period (Almosni: abstract; ¶¶ [0015] “enable future predictions regarding the patient’s condition and risk probability of developing various mental episodic conditions”, [0031] “patient’s condition and risk probability of developing any mental condition”; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation.); and
upon detection that a parameter of the depression-risk state satisfies a threshold condition, automatically initiating provision of a therapeutic intervention for improving a health outcome of the individual (Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist 

Almosni does not appear to explicitly teach the following:
selecting a patient subgroup for the individual; and
predictive model.

Hains, however, teaches the following:
selecting a patient subgroup for the individual (Hains: abstract; ¶¶ [0011]-[0012], [0039]-[0044]; FIGS. 1-16).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health global digital behavior monitoring support system and method, as taught by Almosni, with the motivation of improving adherence to a health management program (Haines: ¶¶ [0003]-[0009], [0029]).

Almosni and Hains
predictive model.

Grichnik, however, teaches the following:
predictive model (Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).

It would have been obvious to one of ordinary skill in the art, at the time of applicant's invention, to include the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of optimizing risk models (Grichnik: ¶¶ [0002]-[0005]).

CLAIM 8
Almosni teaches the method of Claim 1, wherein generating the depression-risk state comprises generating a first comparison between a first threshold condition across a first portion of the time period and at least one of a set of passive data elements of the passive dataset (Almosni: abstract; ¶¶ [0031] "algorithms and system management services reside in the same place) such as machine learning, pattern recognition, artificial neural networks and predictive analysis, in order to track irregularities and generate deterioration predictions 242", [0077]-[0080], [0088]-[0089]; FIGS. 1-5).

CLAIM 9
Almosni teaches the method of Claim 8, wherein generating the depression-risk state further comprises generating a second comparison between a second threshold condition across a second portion of the time period and an active data component derived from the survey dataset (Almosni: abstract; ¶¶ 

CLAIM 10
Almosni teaches the method of Claim 9, wherein generating the depression-risk state further comprises generating a third comparison between a third threshold condition across a third portion of the time period and the output of the predictive model (Almosni: abstract; ¶¶ [0031] "algorithms and system management services reside in the same place) such as machine learning, pattern recognition, artificial neural networks and predictive analysis, in order to track irregularities and generate deterioration predictions 242", [0077]-[0080], [0088]-[0089]; FIGS. 1-5).

CLAIM 11
Almosni teaches the method of Claim 1, further comprising, based on at least one of the passive dataset, the survey dataset, and an output of the predictive model, generating an anxiety-risk state for the individual associated with at least a second portion of the time period (Almosni: abstract "determine that a threshold is exceeded; ¶¶ [0015], [0031]-[0032] "risk probability", [0086]; FIGS. 1-5).

CLAIM 12
Almosni teaches the method of Claim 9, further comprising, upon detection that a parameter of the anxiety-risk state satisfies a threshold condition, automatically initiating provision of an anxiety therapeutic intervention for improving the health outcome of the individual (Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk 


5.2.	Claims 2-7 and 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Almosni, in view of Hains, and in view of Grichnik, and further in view of Goldberg et al. (US 2011/0245633).

CLAIM 2
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 1, further comprising, at the computing system, receiving a motion supplementary dataset.
Goldberg, however, teaches at the computing system, receiving a motion supplementary dataset (Goldberg: abstract; ¶¶ [0065]-[0067] "motion sensor", [0068] "global positioning system to provide information regarding the location of an individual"; FIGS. 1-7).
It would have been obvious to one of ordinary skill in the art, at the time of applicant's invention, to include the devices and methods for treating psychological disorders using motion sensors and GPS, as taught by Goldberg, with the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior Almosni, with the motivation of facilitating detection, diagnosis, monitoring and treatment of psychological conditions (Goldberg: ¶¶ [0002]-[0005]).

CLAIM 3
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 2, wherein the motion supplementary dataset corresponds to a motion sensor of the mobile communication device, wherein the motion supplementary dataset characterizes a physical orientation of the mobile communication device, and wherein the motion supplementary dataset is associated with a physical activity behavior of the individual during the time period.
Goldberg, however, teaches wherein the motion supplementary dataset corresponds to a motion sensor of the mobile communication device, wherein the motion supplementary dataset characterizes a physical orientation of the mobile communication device, and wherein the motion supplementary dataset is associated with a physical activity behavior of the individual during the time period (Goldberg: abstract; ¶¶ [0009]-[0022], [0032]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 4
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 2, further comprising, collecting global positioning system (GPS) data associated with a GPS sensor of the mobile communication device.
Goldberg, however, teaches collecting global positioning system (GPS) data associated with a GPS sensor of the mobile communication device (Goldberg: abstract; ¶¶ [0032], [0068]; FIGS. 1-7).
Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 5
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 4, wherein the GPS data describes a physical location of the mobile communication device, and wherein the GPS data is associated with a location behavior of the individual during the time period.
Goldberg, however, teaches wherein the GPS data describes a physical location of the mobile communication device, and wherein the GPS data is associated with a location behavior of the individual during the time period (Goldberg: abstract; ¶¶ [0032], [0068]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 6
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 4, wherein the passive dataset is further derived from the GPS data and the motion supplementary dataset.
Goldberg, however, teaches wherein the passive dataset is further derived from the GPS data and the motion supplementary dataset (Goldberg: abstract; ¶¶ [0032], [0068]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 7
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 4, wherein selecting the patient subgroup comprises selecting the patient subgroup from a first patient subgroup and a second patient subgroup based on at least one of the motion supplementary dataset and the GPS data.
Goldberg, however, teaches wherein selecting the patient subgroup comprises selecting the patient subgroup from a first patient subgroup and a second patient subgroup based on at least one of the motion supplementary dataset and the GPS data (Goldberg: abstract; ¶¶ [0007], [0097]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 13
Almosni teaches a method for improving depression state determination for an individual (Almosni: abstract), the method comprising:
at the computing system, receiving a supplementary dataset corresponding to a mobile communication device, the supplementary dataset characterizing activity of the individual during a time period (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. Hotmail, Gmail), social network activity (e.g. Facebook, Linkedln), other kinds of web activity-such as blogging and recreational activity-such recreational activity may include any form of web browsing audio/video consumption such as YouTube, Netflix, Pandora, iTunes and similar new 
at the computing system, receiving a survey dataset associated with a set of time points of the time period (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5);
a patient subgroup for the individual based on the supplementary dataset (Almosni: abstract; ¶¶ [0019]; Table III & IV; FIGS. 1-5);
at the computing system, generating an [algorithm] of at least one of depression-risk state of the individual and an anxiety-risk state of the individual, wherein each of the depression-risk state and the anxiety-risk state is associated with at least one portion of the time period (Almosni: abstract; ¶¶ [0015] “enable future predictions regarding the patient’s condition and risk probability of developing various mental episodic conditions”, [0031] “patient’s condition and risk probability of developing any mental condition”; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation.); and
by way of at least one of the computing system and the mobile communication device, automatically initiating provision of a therapeutic intervention for improving a health outcome of the individual, upon detection that a set of parameters outputted from the predictive model satisfies a threshold condition (Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to 

Almosni does not appear to explicitly teach the following:
supplementary dataset corresponding to a sensor;
selecting a patient subgroup for the individual; and
predictive model.

Hains, however, teaches the following:
selecting a patient subgroup for the individual (Hains: abstract; ¶¶ [0011]-[0012], [0039]-[0044]; FIGS. 1-16).

The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

Almosni and Hains do not appear to explicitly teach the following:
supplementary dataset corresponding to a sensor; and
predictive model.

Grichnik, however, teaches the following:
predictive model (Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).

Grichnik with the teachings of Almosni and Hains is the same as that of claim 1 above and is incorporated herein.

Almosni, Hains and Grichnik not appear to explicitly teach the following:
supplementary dataset corresponding to a sensor.

Goldberg, however, teaches supplementary dataset corresponding to a sensor (Goldberg: abstract; ¶¶ [0065]-[0067] "motion sensor", [0068] "global positioning system to provide information regarding the location of an individual"; FIGS. 1-7).

The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 14
Claim 14 repeats substantially the same limitations as those in claim 1. As such, claim 14 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

CLAIM 15
Almosni teaches the method of claim 13, further comprising, at the computing system, receiving a log of use dataset, the log of use dataset associated with a communication behavior of the individual during the time period (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 16
Almosni teaches the method of Claim 13, wherein generating the predictive model of depression-risk state comprises selecting a feature from a set of feature vectors (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).
The remainder of claim 16 repeats substantially the same limitations as those in claim 13. As such, the remainder of claim 16 is rejected for substantially the same reasons given for claim 13 and are incorporated herein.

CLAIM 17
Claim 17 repeats substantially the same limitations as those in claim 1. As such, claim 17 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

CLAIM 18
Almosni does not appear to explicitly teach the method of Claim 17, further comprising, generating a treatment efficacy model based on the patient subgroup, wherein the treatment efficacy model is operable to determine a treatment efficacy for the therapy regimen.
Hains, however, teaches generating a treatment efficacy model based on the patient subgroup, wherein the treatment efficacy model is operable to determine a treatment efficacy for the therapy regimen (Hains: abstract; [0034] “progress and statistics associated with treatment thereof can be implemented, tracked and refined’’; FIGS. 1-16).
The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 19


CLAIM 20
Almosni teaches the method of Claim 13, wherein automatically initiating provision of a therapeutic intervention comprises facilitating a digital communication between the individual and a care provider (Amosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency"; FIGS. 1-5; It is submitted that alerting a physician/therapist may be interpreted as automatically initiating provision of a therapeutic intervention for the individual under a broad and reasonable interpretation.).

CLAIM 21
Almosni teaches the method of Claim 13, wherein the set of parameters of the depression-risk state comprises parameters derived from at least one of: a duration of time spent in a certain location determined based on the supplementary data (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5).

CLAIM 22
Almosni teaches the method of Claim 13, wherein generating the predictive model comprises generating an anticipated depression-related state of the individual at a future time point outside of the time period, and wherein the method further comprises initiating provision of an anticipatory therapeutic intervention for the individual in response to the anticipated depression-related state of the individual (Almosni: abstract; ¶¶ [0015] "enable future predictions regarding the patient's condition and risk probability of developing various mental episodic conditions", [0031] "patient's condition and risk probability of developing any mental condition", "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency"; FIGS. 1-5; It is submitted that alerting a physician/therapist may be interpreted as automatically initiating provision of a therapeutic intervention for the individual under a broad and reasonable interpretation.).

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Salgado et al. (US 2007/0226012) - METHODS OF MEASURING SYMPTOMS OF CHRONIC RHINOSINUSITIS - determines treatment efficacy; uses survey questions
Dhumne et al. (US 2011/0118555) - SYSTEM AND METHODS FOR SCREENING, TREATING, AND MONITORING PSYCHOLOGICAL CONDITIONS

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686